Title: To George Washington from William Grayson, 25 July 1785
From: Grayson, William
To: Washington, George



Dear Sir
New York July 25th 1785.

The inclosed letters were handed to me the other day by young Mr Adams, son of Mr John Adams, who has arrived in the last packett, and no private opportunity offering, I do myself the honor of transmitting them by Post.
Congress are informed by a letter from Mr Adams, that he has been introduced to the King of G.B. in due form, and recieved, as a public Minister from the U.S. of America.
They have also recieved from the Commrs for forming commercial treaties projects of two treaties; the one with the King of Prussia, the other with the Grand Duke of Tuscany; the former it is expected is signed before this by the American Ministers.
Don Diego de Gardoqui (who has plenipotentiary powers) has been recieved and Congress have passed a commission to Mr Jay Secretary for foreign affairs to negotiate with him.
Congress have lately paid great attention to the proposed alteration of the 9th article of the Confederation, and it has been debated several times. I did myself the honor of inclosing this paper some time ago; there seems to be three opinions; some are for the alteration as reported provided Eleven & not nine States have the exercise of the powers, others are for forming a navigation act, & submitting the same to the States, a third opinion is against any change whatever.
I expect after the subject has been thoroughly investigated, it will by consent be put off till the members have had an opportunity of consulting the legislatures.
The requisition for the current year is nearly finished; By this

the states are called upon to pay three Millions of dollars, i.e. one Million in specie, and two Millions in Interest on liquidated certificates—The whole containing a provision as well for the purposes of Government as for the Interest on the foreign & domestic debt.
I beg leave to inclose propositions respecting the coinage of Gold Silver & Copper, which are at present before Congress. I have the honor to be with the highest respect Yr Affect. h[umbl]e & Most Obed. servt

Willm Grayson

